Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/05/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 21, 23-25, 29, 31-33, 37, and 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0161130 A1 by Whalin et al. (cited by applicant, hereafter referred to as Whalin).
Regarding claim 21, Whalin teaches a system (see at least ¶ [0003]), comprising: 
an interface (see at least ¶ [0066]; “This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest. The software application can be delivered to the user via a web-based graphical user interface.”) configured to: 
receive first future location information of a first user (see at least Fig. 5 (504); receive meeting group criteria from a user and at least J [0151]; “In embodiments, the meeting group criteria may include a geographic locale of the user, where the geographic locale may be provided by a zip code input by the user, determined through a computing facility (e.g. a mobile computing device, service provider) being utilized by the user, and the like.”); 
receive second location information of a second user (see at least Fig. 5 (508)); 
one or more processors communicatively coupled to the interface (see at least ¶ [0151]; “...a computer program product embodied in a computer readable medium that, when executing on one or more computers...”) ) and configured to: 
determine that the first future location information and the second location information each correspond to a location type (see at least Fig. 5 (508)); 
determine that a characteristic related to the first user corresponds to a preference related to the second user (see at least Fig. 5 (508)); and 
in response to determining that a characteristic related to the first user corresponds to a preference related to the second user and in response to determining that the first future location information and the second location information each correspond to a location type (see at least Fig. 5 (508)), cause information to be presented to the second user, the information to be presented to the second user comprising the location type and that the first user and the second user have the location type in common (see at least ¶ [0151], [0181]).

Regarding claim 23, Whalin teaches the system of Claim 21.  In addition, Whalin teaches wherein the interface receives the first future location information of the first user from a profile of the first user (see at least Fig. 5 (504, 508)).

Regarding claim 24, Whalin teaches the system of Claim 21.  In addition, Whalin teaches wherein the interface receives the second location information of a second user from a profile of the second user (see at least Fig. 5 (504, 508)).

Regarding claim 25, Whalin teaches the system of Claim 21.  In addition, Whalin teaches wherein the one or more processors are further configured to: 
receive a preference of a second user for users that have location information corresponding to the location type (see at least Fig. 5 (504, 508, 510));
arrange a queue of profiles of other users that have location information corresponding to the location type (see at least Fig. 5 (504, 508, 510)); and
display the queue to the second user (see at least Fig. 5 (504, 508, 510)).




Regarding claims 29, and 31-33, they are substantially similar to claims 21,and 23-25, except claims 29, and 31-33 are in non-transitory computer-readable medium
format. Because the same reasoning applies, claims 29, and 31-33 are rejected under
the same reasoning as claims 21,and 23-25.

Regarding claims 37, and 39-41, they are substantially similar to claims 21,and 23-25, except claims 37, and 39-41 are in method format. Because the same reasoning
applies, claims 37, and 39-41 are rejected under the same reasoning as claims 21,and 23-25.
Allowable Subject Matter
6.	Claims 22, 26-28, 30, 34-36, 38, and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465